


Exhibit 10.10


ENPRO INDUSTRIES, INC.
AMENDED AND RESTATED 2002 EQUITY COMPENSATION PLAN, AS AMENDED
RESTRICTED SHARE UNITS AWARD AGREEMENT


THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING
SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.




GRANTED TO
 
GRANT DATE
 
NUMBER OF UNITS
[________________]
 
[_____________]
 
[_______]



This Restricted Share Units Award Agreement, including all Exhibits hereto (the
“Agreement”), is made between EnPro Industries, Inc., a North Carolina
corporation (the “Company”), and you, an employee of the Company or one of its
subsidiaries.


The Company sponsors the EnPro Industries, Inc. Amended and Restated 2002 Equity
Compensation Plan, as amended (the “Plan”). A prospectus describing the Plan is
enclosed as Exhibit A. The Plan itself is available upon request, and its terms
and provisions are incorporated herein by reference. When used herein, the terms
which are defined in the Plan shall have the meanings given to them in the Plan,
as modified herein (if applicable).


In recognition of the value of your contribution to the Company, you and the
Company mutually covenant and agree as follows:


1.
Subject to the terms and conditions of the Plan and this Agreement, the Company
awards to you the number of Restricted Share Units shown above (the “Units”).



2.
You acknowledge having read the Prospectus and agree to be bound by all the
terms and conditions of the Plan and this Agreement.



3.
The Units are issued pursuant to this Agreement and shall vest on the date(s)
shown on the enclosed Exhibit B. You shall not have the right to sell or
otherwise dispose of the Units or any interest therein.



4.
You shall have no right to vote any of the Units with respect to any matter
presented for a vote of the holders of the Company’s Common Stock and, with
respect to the Units, you shall not be entitled to receive any dividends on the
Company’s Common Stock when such dividends are paid.



5.
Upon the vesting of Units, you shall be entitled to receive from the Company
either, at the Company’s election, (i) one share of Common Stock or (ii), if
there are insufficient shares of Common Stock then available for issuance under
the Plan, a cash payment in amount equal to the fair market value (as defined in
the Plan) of one share of Common Stock on the date of vesting (the “Vesting
Date”), plus, in either case (i) or (ii), a cash payment equal to the aggregate
amount of cash dividends paid with respect to one share of Common Stock from the
Grant Date to and including the Vesting Date.



6.
You acknowledge and agree that upon your termination of employment with the
Company and its subsidiaries prior to the Units becoming vested in accordance
with paragraph 3 and Exhibit B of this Agreement or otherwise in accordance with
the Plan, your right to receive payment on any such unvested Units shall
automatically, without further act, terminate.



7.
You agree that you shall comply with (or provide adequate assurance as to future
compliance with) all applicable securities laws and income tax laws as
determined by the Company as a condition precedent to the payment of any amount
pursuant to this Agreement. In addition, you agree that, upon request, you will
furnish





--------------------------------------------------------------------------------




a letter agreement providing that (i) you will not distribute or resell in
violation of the Securities Act of 1933, as amended, any of shares of the
Company’s Common Stock delivered in payment of the Units (ii) you will indemnify
and hold the Company harmless against all liability for any such violation and
(iii) you will accept all liability for any such violation.


8.
By executing and returning the Beneficiary Designation Form attached as Exhibit
C, you may designate a beneficiary to receive any payment to be made hereunder
in the event of your death while in service with the Company. If you do not
designate a beneficiary or if your designated beneficiary does not survive you,
then your beneficiary will be your estate.



9.
The existence of this award shall not affect in any way the right or power of
the Company to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stocks ahead of or convertible into,
or otherwise affecting the Company’s Common Stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

  
10.
Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax, by electronic mail or other electronic means, or via a postal service,
postage prepaid, to such electronic mail or postal address and directed to such
person as the Company may notify you from time to time; and to you at your
electronic mail or postal address as shown on the records of the Company from
time to time, or at such other electronic mail or postal address as you, by
notice to the Company, may designate in writing from time to time.



11.
Regardless of any action the Company or your employer takes with respect to any
or all income tax, payroll tax or other tax-related withholding (“Tax-Related
Items”), you acknowledge that the ultimate liability for all Tax-Related Items
owed by you is and remains your responsibility and that the Company and/or your
employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of this award, including the
grant and vesting of the Units and the subsequent sale of any shares of Common
Stock delivered in payment of any Units; and (ii) do not commit to structure the
terms of the grant or any aspect of the Units to reduce or eliminate your
liability for Tax-Related Items.



In the event the Company determines that it and/or your employer must withhold
any Tax-Related Items as a result of your participation in the Plan, you agree
as a condition of the grant of the Units to make arrangements satisfactory to
the Company and/or your employer to enable it to satisfy all withholding
requirements, including, but not limited to, withholding any applicable
Tax-Related Items from the vesting and payment of the Units. In addition, you
authorize the Company and/or your employer to fulfill its withholding
obligations by all legal means, including, but not limited to: withholding
Tax-Related Items from your wages, salary or other cash compensation your
employer pays to you; withholding Tax-Related Items from the cash proceeds, if
any, received upon sale of any shares of Common Stock received in payment of
Units; and at the time of vesting, withholding shares of Common Stock or the
cash payment to be delivered in payment of the Units sufficient to meet minimum
withholding obligations for Tax-Related Items. In the event that you have not
advised the Company at least 21 days prior to the occurrence of any event
requiring it and/or your employer to withhold any Tax-Related Items, you will be
deemed to have irrevocably directed the Company and/or your employer to fulfill
its withholding obligations by withholding any applicable Tax-Related Items from
the vesting and payment of the Units. The Company may refuse to deliver shares
of Common Stock, or the cash payment, upon vesting of the Units if you fail to
comply with any withholding obligation.


12.
In the event any provision of this Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of the Agreement, and the Agreement shall be construed and enforced as if
the illegal or invalid provision had not been included. This Agreement
constitutes the final understanding between you and the Company regarding the
Units. Any prior agreements, commitments or negotiations concerning the Units
are superseded. Subject to the terms of the Plan, this Agreement may only be
amended by a written instrument signed by both parties.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and you have hereunto set your hand, all effective as
of the Grant Date listed above.


ENPRO INDUSTRIES, INC.
 
EMPLOYEE
 
 
 
[____________________]
 
[____________________]









